Judge PLANK,
dissenting.
I respectfully dissent.
I.
Plaintiff argues that Farmers, despite the exclusion for named insureds in the insur-*22anee policy issued to Pearson and Rhonda Dotson, has obligated itself to pay the $300,-000 judgment entered against Pearson for the plaintiffs damages.
Whether named insured exclusions from liability coverage are valid is an issue of first impression in Colorado. However, numerous other jurisdictions have generally held that, in the absence of a statutory provision forbidding them, named insured exclusions are valid. See Annot., 46 A.L.R.3d 1061 (1972). After examining the language of the insurance policy at issue here, and applying the reasoning of similar Colorado cases, I cannot say that such a widely accepted exclusion is against public policy. Therefore, I would conclude that exclusions from liability coverage for injuries to named insureds are valid in Colorado.
Under the policy, Farmers promised to “pay damages for which any insured person is legally liable because of bodily injury to any person ... arising out of the ... use of a private passenger car.” The policy contained an exclusion for “[ljiability for bodily injury to an insured person.” Since Rhonda Dotson was a named insured on the insurance policy, Farmers’ position is that damages resulting from her death are excluded from the liability provisions of the policy.
Plaintiff argues that the only exclusions from liability coverage permitted by the Act are exclusions for members of the insured’s family who are living in the same household as the insured. He asserts that because there is no provision of the No-Fault Act which explicitly permits named insured exclusions, we should adopt the reasoning of the Supreme Court in Meyer v. State Farm Mutual Automobile Insurance Co., 689 P.2d 685 (Colo.1984), and hold that clauses in automobile insurance policies which exclude the named insured from liability coverage are invalid.
I differ with the majority on its interpretation of Meyer. The majority concludes that Meyer invalidated both named insured and household exclusions. As I read it, Meyer dealt specifically with household exclusion clauses in automobile insurance policies which operated to exclude members of the insured’s family and household from liability coverage under the policy. The Meyer court concluded that such exclusions were invalid; they were neither authorized by statute nor in harmony with the legislative purpose of mandating liability insurance to avoid inadequate compensation to victims of automobile accidents. Immediately following the announcement of this decision, the General Assembly enacted legislation which effectively repealed the Court’s ruling. See § 10-4-418(2)(b), C.R.S. (1994 Repl.Vol. 4A).
Furthermore, in Mayo v. National Farmers Union Property & Casualty Co., 833 P.2d 54 (Colo.1992), the Supreme Court implicitly approved named insured exclusions.
In Mayo, plaintiffs challenged § 10-4-418(2)(b) on constitutional right to travel grounds. The liability policy at issue contained an exclusion clause which excluded coverage for bodily injury to any “insured person,” which included members of the insured’s family and household. The plaintiff was excluded from coverage as both a named insured and spouse of a named insured. In denying relief, the court held that exclusions which deny insureds coverage for claims against each other were constitutional.
Although the court limited itself to determining the constitutionality of household exclusion clauses, it did note that “the named insured exclusion applicable to [plaintiff] is not strictly a household exclusion clause.” Mayo, supra, 833 P.2d at 56 (fn. 2). Further, the court did not rewrite the exclusion to apply only to members of the insured’s household, an exclusion which is expressly permitted by § 10-4-418(2)(b), but rather upheld the exclusion as written.
On the basis of the Meyer and Mayo opinions, I cannot conclude that named insured exclusions are void as against public policy in Colorado.
II.
Plaintiff further argues that because the language of the insurance policy promises that Farmers will provide liability coverage for damages to any person who is injured by the use of the insured automobile, Farmers should be required to pay the judgment *23against Pearson in favor of the plaintiff. However, liability insurance, by definition, is for liability to others for their injuries, and not for personal damages sustained by the insured. 12 G. Couch, Cyclopedia of Insurance Law § 45:483 (2d ed. 1981); see also Black’s Law Dictionary 824 (5th ed. 1979) (Liability insurance is “[t]hat type of insurance protection which indemnifies one from liability to third persons as contrasted with insurance coverage for losses sustained by the insured.”). As such, it is not improper for Farmers to exclude named insureds from liability coverage.
An automobile policy is not a personal accident policy. Plaintiff appears to be asking this court to convert a liability policy into one that pays death benefits for the death of a named insured. I decline to do so, and thus, I would affirm the judgment of the trial court.